Title: To Thomas Jefferson from Charles Willson Peale, 6 March 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum March 6th. 8 O’clock P.M. 1805.
                  
                  I have just received yours of the 3d instant, and regret that it did not arrive sooner, as it is not in my power to have one finished for tomorrows post, yet I will endeavor to have it sent by fridday’s Mail—The Desk is made and part of the Machinery done, the puting it together, fixing the Ink pots &c &c, especially as it is a novel size, will engage all our attentions tomorrow,
                  I did not expect that you would have wanted this small size so soon, and I had this made for a tryal expecting the next would be made for your use. It is rather larger than your design; the length of Box 15 Inches & 10¾ wide—By a rough model I found that the Machinery to reach to the bottom of octavo size paper would require 13¼ In: inside measure, to have an easey motion—However, this is a handsome size &, may be carried with some change of cloaths in a small Trunk
                  Although you mention your intention of leaving Washington on Saterday, yet I think it proper to try to get this Polygraph there on that day, as something may turn up to keep you one day later,—
                  with much esteem yours
                  
                     CW Peale
                     
                  
               